*846ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en bane, and the answer thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that appellant’s petition for rehearing en bane is granted and that the opinion and judgment of July 16, 1998, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en bane as soon as the calendar permits. It is
FURTHER ORDERED that no later than February 1, 1999, the parties shall file new briefs specifically designed for consideration by and addressed to the en bane court. These new briefs shall address the analysis contained in the respective majority and dissenting opinions issued by the division. In addition, the new briefs shall incorporate all arguments that the parties wish to address to the en bane court and in that sense shall be considered replacements for, not supplements to, the briefs submitted to the division. Each party shall file ten copies of its brief. The parties may subsequently file responsive memoranda not later than February 15, 1999.